UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7482


IVORY D. DICKERSON,

                Plaintiff – Appellant,

          v.

HARLON E. COSTNER, U.S. Marshal, individually and in his
official capacity; DON JOHNSON, Deputy U.S. Marshal,
individually and in his official capacity; DENNIS A.
WILLIAMSON, U.S. Marshal, individually and in his official
capacity;   DOUGLAS  CANNON,   Assistant   U.S.  Attorney,
individually and in his official capacity; ROGER HANDBERG,
Assistant U.S. Attorney, individually and in his official
capacity,

                Defendants – Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:09-cv-00931-WO-WWD)


Submitted:   January 26, 2011             Decided:   March 18, 2011


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ivory D. Dickerson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ivory D. Dickerson appeals the district court’s order

accepting         the   recommendation            of    the      magistrate              judge    and

dismissing        his   42    U.S.C.        § 1983      (2006)      complaint            under    the

Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2)(B) (2006).

“The PLRA requires a district court to engage in a preliminary

screening of any complaint in which a prisoner seeks redress

from    a    governmental          entity    or    an    officer       or      employee          of   a

governmental        entity.          The     court       must     .    .       .    dismiss       the

complaint,         or   any    portion         [thereof,         that]         is        frivolous,

malicious, or fails to state a claim upon which relief may be

granted.”         McLean v. United States, 566 F.3d 391, 394 (4th Cir.

2009) (internal quotation marks and citation omitted).                                      We have

reviewed the record and find no reversible error.                                   Accordingly,

we     affirm     for   the        reasons     stated      by       the     district         court.

Dickerson v. Costner, No. 1:09-cv-00931-WO-WWD (M.D.N.C. Sept.

20, 2010).        We dispense with oral argument because the facts and

legal       contentions      are     adequately         presented         in       the    materials

before      the    court     and    argument       would      not     aid      the       decisional

process.

                                                                                           AFFIRMED




                                               2